Case 1:17-cv-01889-RA-HBP Document 175 Filed 08/26/19 Page 1 lof
Hon. Ronnie Abrams

United States District Court

Pe.
Nolet
a

my
“3
rie
TE
mB

a

Po
ee.
Ft

Southern District of New York
40 Foley Square
New York, NY 10007

BMaddox Enterprises v. Oskouie, et al., No. 17-CV-1889

Dear Judge Abrams,

 

4

| am writing to inform the court that | have become aware that Mr Maddox is, at the very

  
 

least, attempting to evade and frustrate the enforcement of the Australian judg
from the Supreme Court of NSW, as | referred to in my previous letter (ECF 1)

Attached is a screenshot from his publicly accessible Facebook page. Mr Ma d Ox
makes it unequivocally clear that his intention is to avoid and frustrate the Au t alian

judgement by declaration in the Facebook posting (see Figure 1 attached)

 

He has challenged the Plaintiff in the Australian case, mistakenly believing that avoiding

travel to Australia will frustrate the judgement.

 

It appears he has done the above publicly because he believes that he will nat face any

consequences regarding his action which have been described by Special Ags
Matthew Miller FBI as “extremely disturbing” or, in the alternative, that the attem

 

ent

pt to

collect the judgement will inevitably fail and that he will have little trouble in fending off

any attempts.

 
 
   

This is an ongoing pattern for licensed gun dealer Mr Maddox. |

 

Previously, Mr Maddox has blatantly attempted to use criminal means to disr |
business and personal life. Specifically, he tried to recruit hackers from Russi
rest of Asia via a freelance recruitment service (screenshots supplied as verifi

my
nd the
by FBI

Agent Matthew Miller of the Sioux Falls branch office) to “take down” my compéting

website and manufacture evidence in an effort to make me look guilty because
“attorneys are too expensive and time consuming”. These actions were even °
by Mr Maddox’ counsel in ECF 56 at page 26 of 28 as being “...Brandon explori
options and perhaps out of his depth’. |

 

 

 

nceded

ing his
Case 1:17-cv-01889-RA-HBP Document175 Filed 08/26/19 Page 2 of 4

Grandon Maddox
Thanks for the response. Yes, my website <FFLIZ3.com> was hacked. They changed the index page to “no follow’ for ggogte indexing, took me 30 days to discover. They logged into my hosting E08 Pi
control panel and downloaded all filea and changed logo and uploaded to filtrust.com, they now promote via goople adwords. Suggestions to resolve this issue? I hired www.dmca.com, buk they

have no guarantee on how to resolve.

 

CloudFlare caceived your copyright infringement cometaint regarding. fiitrust.com Please be aware Cloudtlare is a network provider offering 4 reverse proxy, pase-through security service! We are
nat a hosting providar. CloudFlare deas not control the content of our customers. Accepted URL(s} on www.ffitrust.cony htto://wuew.ffitrust com/ Hosting Provider: ---~ 22+ ROOTHOS-26-
4-0-23 Abuse Contact: - abuias@ag557?7.net We hava notitied our customer of your complaint, and we have forwardad your complaint on to the responsibla hosting provider| You may
also direct your report to: 1. The provider whare fiilrust. com ia hosted (provided abaya): 2 The ownar fisted in the WHOIS record for Hitrust.com and/or; 3. The contact listed on the ffl
site. Note: A tookup of the P for a CloudFlare customer website will show CloudFlare IPs because we are a pass-through network. The actual website is still hosted at the hosting providt

above. If the hosting provider has any questions, ploase have the hosting providor contact ue directly regarding this site. Due to attempted abuse of our complaint reporting process, oh vd l only
provide tha i of ffitrust.com to the responsible hosting provider if they contact ue directly at abusereply@ctoudflare. com, Regards, CloudFlare Abuse

| Go to tha Proposal

My website is FFL12Z3.com, hecker are running ffltrist com 340 PM

Reblul isiam i
Hi Brandon, 3:40 Pat

i
, then we can teks some actions against those who stole your content Please add me gh sHype at

 

 

 

 

 

  

 

  
 

Thanks fer your response. First can secure your website to make sure it won't gat hacked agai
rabiul.islam304 so that we can discuss further and make a decision.

Thanks,
Rabiul

 

  
 
 

think google awords ara down, do (need to hire attornay? Best options to remove content from the ffitrust.com? | have lagal ownershr
yright pdf
“google adwords seems to be gone '

 

1

Brandon Maddox i
ive any day. This will be on a new servar and should be mora secure. Ihave developers already almost dona with this project, ible to hire yor to focus 4:05 PM

+

f

 

 

Rablutisiam .

@ Yes, you cant hire attorney andi can put together the avidence for you and guide the attorney { However, it might wilt take more time to do that. Apart from that, (can algo hit and dows] ftrust.com Y 4:23 PM
if you want.
foditent ‘

 

 

Figure 2 — Attempting to recruit a hacker on Upwork

 

 

 

 

 

 

Fraunut tetas : woos - sone i
ae to at thia point, what do you want rn to take cara of only help your attornoy to fils the cage before nacuring the site/ server * : ang oy

Brandon Muckéox !
Developers are in Vietnam .. hitps://www.elance.convs/codeandmere/ and the testers who test before going live are in Russia... blips //veww.elance.com/a/wedoga/ : SSR

i Blanca i
I CodaAndMore - WordPress - Responsive for Moblle/Tablot :
i Top WordPress Service provided by Experts
{ Blance

Rablut tetem i
TASTE T ur web tion and server ready then Ii do vulnerabilily assessment on both of theny and secure thenf2 We hit the) fake site a$8

oS take that down for fove times until they dort take down your ¢ mF i

eng :
L @ cabin
SaaS 0 to bad. Any idea whera they are from? i 260 0m

Seen anything like this before? H

Rablul lem
Just tor the intormation, vulnerability assossment on any web application takes about 40+ hours and Mixing depends on the findings, vulnerability aseessmmont+ fixing findinge on the oe: about abo BM
30+ hours. Take down any domain from ontine : $103 exctudiny upwork feos . (can giva you a discount with tho rate of $53.58 inciuoing upwork faas.

yobs, seon many timps. Gon't tell where thoy aro from without Invoztigating further |

Rebiul tetam
Yes, that will confirm it's security on both server and yeeb app side i 298 MY

 

Brandon Maddox
'e okay, you think do 70 hrs of work before going live? i 4585 0M
@s

Brandon Maddox
P. okay, we shall talk tomorrow sir, aba PM

 

 

Figure 3 —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
. Case 1:17-cv-01889-RA-HBP Document 175.. Filed 08/26/19. Page 3/0

Zi Brandon L. Maddox ,
: 16 hrs -&

_ Freedom of Speech here, Australia hits me with a $875,000 judgement!
_ #notraveltoaustraliaforbrandon #comeandgetit http://bit.ly/2UwFtU8

 

 

- CASELAW.NSW.GOV.AU
- Oskouie v Maddox - NSW Caselaw
_ (1) The defendant shall pay the plaintiff an amount of $875,000 for damages).

 

4 HE is 11 comment
(> Like G Share
@ Mathew Reid Return fire, over.
: Like : 18h
aie. Pa oD ie BE Wades Bde En nen Ann mnie’ Inne See RISO Da

Figure 1 — Brandon’s Facebook page

 

 

1.4

 

 

 

 

 
 

 

 

 

 

 

 

  

me as
ee” 4.5 965598

     

3) MNT

Par avion
Royal Mail®

 

| & Uniteotes tates Dis trice Couve ; :
| | Of the Southern Diserict of New Tovkk 5
Pro Se Intake Unit |

—Tharaced Marshal| US Courthouse %
AO Foley Squave

Room los

   

New York, New Yovle

m7

1B 533653750¢5 fam

 
 

"LB 5336 5375 ogg

iii
Mn

    

wa

 

 

TMM ii

  

 

Ata
iled 08/26/19 Page
889-RA-HBP Document175 Filed

L7-cv-O1 -RA-

Case 1:{L7-cv

 

 

 
